Citation Nr: 0100084	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes, to include consideration of 38 C.F.R. 
§ 3.321(b)(2) (1999).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from June 1964 to May 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant was scheduled to appear at a Travel Board 
hearing in October 2000, but he failed to appear for his 
scheduled hearing.  No further action with regard to his 
Travel Board hearing request will be taken at this time, 
however, as he has not explained why he missed the October 
2000 hearing or requested a new hearing.


REMAND

The Board finds that additional development of the appellate 
record is necessary in light of VA's duty-to-assist 
obligation under the newly amended version of 38 U.S.C.A. 
§ 5107(a).  See Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(Oct. 30, 2000) (to be codified at 38 U.S.C.A. § 5107(a)) 
(eliminates well-grounded claim requirement for all claims 
seeking entitlement to veterans benefits).

The record reflects that pursuant to the RO's rating decision 
of May 1998, the appellant's disabilities were specified as 
follows:  seizure disorder (40 percent); low back pain (10 
percent); and, hypertension (also 10 percent).  The combined 
rating for these disabilities is 50 percent.  However, not 
all of the appellant's disorders have been assigned an 
appropriate rating.  For example, recent VA medical records 
in the file dated in 1999 reflect that the appellant was 
treated for left wrist pain and the report of a VA joints 
examination conducted in June 1999 denoted a diagnosis of 
arthritis of the left wrist, pending X-rays (which were 
subsequently taken but not further interpreted by the 
examiner to rule out his diagnosis).  Further, older VA and 
private medical records denote diagnoses of anemia, 
degenerative joint disease of the elbows, occasional angina-
like chest pain and a history of a cerebral vascular 
accident.  Based on the state of the medical record in this 
case, it is unclear whether these disorders are chronic in 
nature.  Before a total and permanent disability can be 
awarded, an evaluation must be performed under the schedule 
of ratings to determine the percentage of impairment caused 
by each disability.  See 38 C.F.R. §§ 3.340(a), 4.15, 4.17 
(1999).

In addition, the evidence also reflects current impairment 
due to alcohol abuse and related disorders (e.g., alcoholic 
dementia and marked hyperlipidemia).  Although pension may 
not be awarded for these substance-abuse problems, the RO 
should make specific findings as to any disorders that are 
the result of the appellant's willful misconduct.  38 C.F.R. 
§ 3.301(b) (1999).

Well-settled judicial precedent holds that in a situation as 
is presented by the facts in this case, a remand for a new 
examination is in order to render a new rating decision that 
accurately identifies the percentage of impairment 
attributable to each specific disability shown by the 
evidence of record.  Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992).  Accordingly, the Board concludes that there must 
be a new rating examination in order that the adjudication 
may be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (duty to assist may include "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

Further, the Board finds that additional evidentiary 
development is indicated by review of the file.  Of record 
are a number of VA Form 21-4142s signed by the appellant 
authorizing the RO to obtain medical records from various 
health care providers and institutions.  The RO attempted to 
obtain records from most of these sources; however, no 
specific action was taken by the RO to process his 4142 
authorization of December 1996 pertinent to medical records 
from the "Colton Family Health Center" in Colton, 
California.  The appellant did not provide specific dates or 
type of treatment as a patient at this facility, but as it is 
shown that medical records potentially relevant to one or 
both issues on appeal may be available, efforts to obtain 
such records should be accomplished.  Decisions of the Board 
must be based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991).
Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should attempt to obtain any 
medical records corresponding to 
treatment provided to the appellant at 
the Colton Family Health Center in 
Colton, California.  Development efforts 
to this end should be directed to the 
address provided by the appellant in his 
above-cited Form 21-4142, of record.  All 
correspondence, records or responses 
received to this inquiry should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be 
indicated.  All attempts to obtain these 
records should be documented.

2.  In addition, the RO should contact 
the appellant and request the names and 
addresses of any additional VA and/or 
private physicians and/or medical 
facilities where he has received medical 
treatment, which have not already been 
associated with the record.  All VA 
records identified should be obtained 
pursuant to established procedures.  With 
regard to the private records, after 
securing appropriate releases from the 
appellant, attempts to secure copies of 
records pertaining to any indicated 
private physicians/institutions should be 
undertaken.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.

3.  After the foregoing is completed the 
RO should schedule the appellant for a 
comprehensive VA pension examination 
specifically to ascertain the nature, 
severity and permanence of all clinically 
identified physical and mental 
disabilities.  The appellant's claims 
folder is to be made available to the 
examiner for review prior to the 
examination, and the examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed the 
claims folder.  All indicated tests, 
including x-rays, if necessary, are to be 
done and the examiner should review the 
results of any testing prior to 
completion of report.  Specifically, the 
examiner should describe the level of 
disability attributable to the each one 
of the medical conditions found on 
examination.  Where applicable, and if 
the appellant is found to have a 
musculoskeletal disorder, all ranges of 
motion should be reported in degrees, and 
the examiner should be asked to describe 
what the normal range of motion for the 
affected parts would be.  The examiner 
should describe any functional limitation 
due to pain, including whether additional 
functional limitation is likely to result 
on use or during flare-ups.  Further, the 
examiner should give a full description 
of any limitation of activity imposed by 
each of the appellant's disabilities and 
express opinions as to whether the 
conditions are permanent, and the degree 
of interference with the appellant's 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  The examiner 
should also state whether the appellant's 
disabling conditions are susceptible of 
improvement through appropriate 
treatment.

The examiner must provide complete 
rationale for all conclusions reached.  
If the appellant fails to report for any 
scheduled examination, this fact should 
be noted in the claims folder and a copy 
of notification(s) of the examination 
sent to him by the authorizing VA Medical 
Center should also be associated with the 
claims folder.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures.  The RO 
should also ensure that development 
efforts to obtain the above-cited medical 
records are undertaken in compliance with 
this REMAND.

5.  Upon completion of the medical-
evidentiary development matters listed 
above, the RO should readjudicate the 
issues on appeal (service connection for 
a seizure disorder and entitlement to non 
service-connected pension benefits) with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of these issues must be on 
the merits as the well-grounded claim 
requirement is no longer part of the 
statutory scheme governing veterans 
benefits.  Further, with respect to the 
readjudication of the pension claim, the 
RO should (1) evaluate and assign a 
rating for each of the appellant's 
current disabilities, and then (2) 
readjudicate on the merits, i.e., 
weighing the probative value of the 
evidence for and against and according 
the benefit of the doubt should the 
evidence be in equipoise, pursuant to the 
criteria under 38 U.S.C.A. §§ 1502(a)(1), 
1521(a) and (b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(1999), and within the analytical 
framework provided by relevant judicial 
precedent, see Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992); and Roberts.  
Also, any disability which is found to be 
the result of the appellant's own willful 
misconduct must be specifically noted as 
such in the RO's rating decision.  If the 
appellant does not meet the percentage 
requirements, a permanent and total 
evaluation for pension purposes should be 
considered under 38 C.F.R. § 3.321(b)(2) 
(1999).

If any benefits sought on appeal, for 
which a notice of disagreement has been 
filed, remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


